 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   WILLIAM J. GRADFORD,                           1:17-cv-01248-DAD-GSA-PC
10                          Plaintiff,              ORDER DENYING PLAINTIFF’S
                                                    MOTION AS MOOT
11               v.
                                                    (ECF No. 71.)
12   STANISLAUS PUBLIC SAFETY
     CENTER, et al.,
13
                            Defendants.
14

15

16          Plaintiff, William J. Gradford, is a former prisoner proceeding pro se and in forma
17   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983.
18          On July 8, 2021, Plaintiff filed a motion for removal of defense counsel. (ECF No. 71.)
19   Pursuant to the court’s order issued on May 13, 2021, no further motions or requests shall be
20   considered by the court in this closed case.
21

22   IT IS SO ORDERED.

23      Dated:        July 9, 2021                        /s/ Gary S. Austin
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26

27

28
